Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
        
DETAILED ACTION
The amendment filed 11/25/2020 which amends claims 1 and 9, cancels claims 28, 47-48 and 50, and adds new claims 52-55 has been entered. Claims 2 and 4 were canceled by the amendment filed 7/29/2019. Claim 30 was canceled by the amendment file 12/13/2018; Claims 8 and 29 were canceled by the amendment filed 10/5/2016; claims 13-14, 49 and 51 were canceled by the amendment filed 3/8/2018.   

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Leanne Rakers on 3/12/2021. Applicants agreed the Examiner’s  proposed amendment to claims 1, 7, 9, 21, 27, 35 and 36; and agreed to cancel claims 3, 5, 6, 26, 31-34, 37-38, 40-46 and 52-55.
         
Claim 1 (Currently Amended). A method of producing a fatty acid, fatty acid ester, fatty aldehyde or a fatty alcohol, the method comprising:
(a) providing a host cell which is genetically engineered to have  comprising the amino acid sequence of SEQ ID NO:1, optionally comprising a mutation at the amino acid residue serine 219 of SEQ ID NO:1 which is substituted by asparagine, wherein the engineered host cell is a bacterial cell,
(b) culturing the engineered host cell in a culture medium comprising a carbohydrate carbon source under conditions permissive for the production of the fatty acid, fatty acid ester, fatty aldehyde or the fatty alcohol, and
(c) isolating the fatty acid, fatty acid ester, fatty aldehyde or the fatty alcohol, from the engineered host cell, wherein the engineered host cell produces 15% or more total fatty acid species compared to corresponding wild-type host cell under the same cultivation condition, wherein the fatty acid species are the fatty acid, fatty acid ester, fatty aldehyde and/or fatty alcohol.

            Cancel claims 3, 5 and 6.  

Claim 7 (Currently Amended). The method of claim 1, wherein the FadR polypeptide comprises the mutation which is a substitution of the amino acid 219 of SEQ D NO:1 with an asparagine residue. 

Claim 9 (Currently Amended). The method of claim 1, wherein the expression level of the FadR polypeptide in the engineered host cell is regulated by an exogenous element comprising an expression control sequence operably linked to the gene encoding the FadR polypeptide in said genetically engineered host cell.

Claim 21 (currently amended). The method of claim 1,
Cancel claim 26.

Claim 27 (Currently Amended). The method of claim 1, wherein the bacterial cell is selected from the group consisting of an E. coli cell, Bacillus lentus cell, a Bacillus brevis cell, a Bacillus stearothermophilus cell, a Bacillus lichen formis cell, a Bacillus alkalophilus cell, a Bacillus coagulans cell, a Bacillus circulans cell, a Bacillus pumilis cell, a Bacillus thuringiensis cell, a Bacillus clausii cell, a Bacillus megaterium cell, a Bacillus subtilis cell, and a Bacillus amyloliquefaciens cell

Cancel claims 31-34.

Claim 35 (Currently Amended). A fatty alcohol produced by the method of claim 1 which is a C6, C8, CIO, C12, C13, C14, C15, C16, Cl 7, or C18 fatty alcohol.

Claim 36 (Currently Amended). The fatty alcohol of claim 35, wherein the fatty alcohol is a C10:1, C2:1, C4:1, C6:1, or C8:1 unsaturated fatty alcohol.

Cancel claims 37-38, 40-46 and 52-55.

Rejoinder practice 
           Claim 1 is allowable (see below). Claims 35, 36 and 39, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement for claim 35-36 in Group II and claim 39 of Group III set forth in the Office action mailed 2/1/2016 is hereby withdrawn; in addition, the restriction requirement for the species election for claims  18-25 is hereby also withdrawn. Claims 18-25, 35, 36 and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

	                         Rejections withdrawn
The 112(b) rejection of claim 28 withdrawn in light of cancellation of claim 28.
The 103 rejection of claims 1, 3, 5-7, 9-12, 15-16, 26-27, 47-48 and 50 by US20100251610 (‘610), DiRusso, US Pat. No. 5891686 (‘686) and Zhang: the 103 rejection of claim 28 by ’610, DiRusso, ‘686, Zhang and US 20110237769; and the 103 rejection of claim 17 by ’610, DiRusso, ‘686, Zhang and US20090117629 are withdrawn in light of the above-stated amendment to claim 1, and/or in light of cancellation of claims 28, 47-48 and 50.

  		      Reasons allowed 
The closest prior art is the reference ‘610 which teaches the transcription factor FadR which is a transcription activator for the FabB gene responsible for unsaturated fatty acid (UFA) biosynthesis, and teaches overexpression of the  FabB gene  in a genetically engineered host cell for UFA production. However, ‘601 does not teach to produce increased amount of the fatty acid by directly overexpressing FadR for said production with claimed the increased level of the fatty acid more than 2,000 mg/L or/and 15% or more fatty species (such as fatty acid, fatty acid ester, fatty aldehyde and/or fatty alcohol)  in the culture medium comprising the engineered host cell which has been modified by genetically engineering to increase expression of FadR as compared to corresponding wild-type cell which is unmodified, nor the cited references in combination suggest so. 
              Applicant has submitted the Declaration  under 37 CFR 1.132  (i.e.,  Schirmer Declaration) showing the unexpected results that the claimed method producing fatty acid (or derivatives thereof such as fatty alcohol)  with the increased level of more than 2000 mg/L through overexpression of FadR in the engineered host cell compared to corresponding wild-type cell. 
The specification as originally filed provides the evidence for the unexpected results, e.g.,  Figure 7 demonstrates that the FadR strain (genetically modified) produces fatty acid with an increased level about 8 g/L (8,000 mg/L) compared to control wild-type strain (unmodified)  
            The Schirmer’s Declaration states that the unexpected results would overcome the obviousness rejection, and that that overexpression of FadR for upregulating FabB gene is not expected to increase fatty acid biosynthetic level in the time of filing, since the fatty acid biosynthetic pathway is too complex for the ordinary artisan to predict which genes and which genetic manipulations would have a positive result on the  production thereof.


Therefore, claims 1, 7, 9-12, 15-25, 27, 35-36 and 39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
March 12, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600